Citation Nr: 0520658	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-21 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an October 22, 1979 rating decision that assigned an 
effective date of July 3, 1979, for the grant of a total 
disability based on individual unemployability (TDIU) due to 
service-connected disabilities.

2.  Entitlement to dependency and indemnity compensation 
(DIC), pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.  He died in May 1988; the appellant is his surviving 
spouse.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision in which the RO 
found no CUE in an October 22, 1979 rating decision that 
assigned an effective date of July 3, 1979, for the award of 
a TDIU, and denied of the appellant DIC benefits, pursuant to 
the provisions of 38 U.S.C (U.S.C.A., for Board purposes)  
§ 1318.  The appellant filed a notice of disagreement (NOD) 
in February 2003 and the RO issued a statement of the case 
(SOC) in June 2003.  The appellant filed a substantive appeal 
in July 2003.


FINDINGS OF FACT

1.  Along with a claim for a TDIU filed on July 11, 1979, the 
veteran submitted a medical evidence, dated July 3, 1979, 
which suggested that the veteran was unemployable due to a 
service-connected disability.

2.  In an October 22, 1979 rating decision, the RO assigned 
an effective date of July 3, 1979, for the grant of a TDIU. 

3.  The October 1979 rating action was in accordance with the 
applicable law and regulations and was adequately supported 
by the evidence then of record.    

4.  The veteran has not established, without debate, that the 
correct facts, as they were known at the time of the October 
1979 rating decision, were not before the RO, or that the RO 
ignored or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time; and that, but for 
any such alleged error, the outcome of the decision would 
have been different.  

5.  At the time of the veteran's death in May 1988, a total 
disability rating (first a TDIU, then a single 100 percent 
rating) had been in effect for a total of nearly nine years.

CONCLUSIONS OF LAW

1.  Clear and unmistakable error in the October 22, 1979 
assignment of an effective date of July 3, 1979, for the 
grant of a TDIU has not been established. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2004); 3.400(o)(2) (1979).

2.  The claim for DIC benefits, pursuant to 38 U.S.C.A. § 
1318, is without legal merit.   38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. §§ 3.5, 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include enhanced duties to notify 
and assist claimants for VA benefits.
 
As regards the claim of CUE in the October 1979 rating 
decision, the Board notes that, given the parameters of the 
law surrounding CUE claims, the duties to notify and assist 
imposed by the VCAA are not applicable where CUE is claimed, 
in Board decisions (see Livesay v. Principi, 15 Vet. App. 165 
(2001)), or in RO decisions (see Parker v. Principi, 15 Vet. 
App. 407 (2002)).  As noted in Livesay, clear and 
unmistakable error claims are not conventional appeals, but 
rather are requests for revision of previous decisions.  A 
claim based on clear and unmistakable error is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging clear and 
unmistakable error is not pursuing a claim for benefits, but 
rather is collaterally attacking a final decision.  Livesay, 
15 Vet. App. at 178-179.  Moreover, that litigant has the 
burden of establishing such error on the basis of the 
evidence then of record.  Id.  
 
Nonetheless, the Board finds that, because the appellant has 
been notified of the laws and regulations governing CUE 
claims and reasons for the denial of the claim, and all 
relevant evidence has been associated with the record, any 
pre-VCAA duties to notify and assist have been met.  Hence, 
that claim is ready to be considered on the merits.

As regards the claim of entitlement to DIC benefits, pursuant 
to 38 U.S.C.A. § 1318, the Board notes that the appellant was 
notified of the reasons for the denial of the claim, and has 
been afforded the opportunity to present evidence and 
argument with respect to the claim.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed her.  As will be explained below, the claim 
lacks legal merit.  As the law, and not the facts, is 
dispositive of the aforementioned claim, the duties to notify 
and assist imposed by the VCAA are not applicable to the 
claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
see also VAOPGCPREC 5-2004 (June 23, 2004)..


II. Background

A November 1946 rating decision established service 
connection for scabies and for a low back disability (based 
on evidence of a back injury in service due to a bomb 
explosion).  The RO assigned a zero percent (noncompensable) 
rating for scabies, and a 10 percent rating for low back 
disability, effective November 13, 1945, the day after the 
date of the veteran's separation from service.  

On May 30, 1978, the RO received a medical statement from 
Milton I. Weber, M.D.  that noted the veteran's complaints.  
That statement reflects the veteran's report that he had not 
been able to tolerate the work situation and had been 
unemployed two-years.  Dr. Weber opined that the veteran was 
suffering from post-traumatic neurosis as a result of the 
bomb explosion in service and opined that the veteran was not 
able to be gainfully employed.

The report of a July 1978 VA examination also noted the 
veteran's complaints, and his report that he was then 
unemployed.  However, the report included no opinion as to 
whether the veteran was unemployable due to his service-
connected disabilities. 

In an October 1978 rating decision, the RO recharacterized 
the the veteran's service-connected low back disability to 
incorporate the psychoneurotic aspect of his disability, and 
increased the rating for residuals of healed sacroiliac 
strain with anxiety reaction to 30 percent, effective May 30, 
1978.  

In July 1979, the veteran filed an informal claim for a TDIU, 
along with a statement from Dr. Weber.  That statement 
reflected the veteran's report that he had lost interest in 
everything and that his memory was impaired.  Reportedly, the 
veteran stopped working two years earlier due to his 
inability to cope.  Dr. Weber stated that the veteran's post-
traumatic neurosis was chronic, permanent, and severe.

Statements from the appellant and one of his sons, dated in 
July 1979, noted the veteran's son had to take over the 
business because the veteran could not relate to customers or 
even answer phone calls.    

The report of an August 1979 VA examination noted the 
veteran's symptoms of his psychiatric and low back problems. 

In an  October 22, 1979 rating decision, the RO increased the 
rating for residuals of healed sacroiliac strain with anxiety 
reaction to 70 percent, effective July 3, 1979, and granted 
TDIU effective July 3, 1979.

Based on the receipt of additional evidence, in a July 1981 
rating decision, the RO discontinued the veteran's TDIU, 
effective June 11, 1981, and increased the rating,  for 
anxiety reaction with residuals of healed sacroiliac strain, 
right, , to 100 percent, effective June 12, 1981..

The veteran's death certificate reflects that he died on May 
[redacted], 1988, and that the immediate cause of death was 
arteriosclerotic heart disease.




III. Analysis

A.  CUE

As indicated above, the appellant is alleging CUE in an 
October 22, 1979 rating decision that assigned an effective 
date of July 3, 1979, for the grant of a TDIU to the veteran.  
Although notified of the award in December 1979, the veteran 
did not appeal the assigned effective date.  Hence, unless 
one of the exceptions to finality applies-such as a finding 
of CUE in the October 1979 rating decision-that decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  
However, if the evidence establishes clear and unmistakable 
error, the prior decision will be reversed and amended.  A 
finding of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.

In determining whether a prior determination was clearly and 
unmistakably erroneous, the following three-prong test is 
used: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question. See Russell v. 
Principi, 3 Vet. App. 310, 313-4 (1992).

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked-and a CUE claim is undoubtedly a collateral attack-
the presumption is even stronger.  See Grover v. West, 12 
Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 
474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
expressly adopting the "manifestly changed outcome" language 
in Russell.  A disagreement with how the RO evaluated the 
facts is inadequate to raise a claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).

The claimant, through her representative, essentially claims 
that RO committed CUE in assigning the effective date of July 
3, 1979, for the grant of TDIU.  The basis for this claim is 
the belief that evidence of unemployability prior to July 3, 
1979, should have established an effective date as early as 
January 1978.

As now, the governing pertinent regulation in effect at the 
time of the October 1979 rating decision provided as follows:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, al claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is later.  For increases, the 
effective date is the earliest date as of 
which it is factually ascertainable that 
an increase in disability had occurred if 
claim is received within 1 year from such 
date otherwise, date of receipt of claim. 

38 C.F.R.  § 3.400(o)(2) (1979).

Here, the claim for benefits was received on July 11, 1979, 
and the letter from Dr. Weber, dated July 3, 1979, suggested 
unemployability due to a service-related disability.  The 
Board finds that the RO clearly had the correct facts before 
it and correctly applied the pertinent legal authority in 
considering the evidence and assigning an effective date of 
July 3, 1979 for the grant of a TDIU.  As indicated above, 
the governing regulation provided for an effective date 
earlier that the date of claim if there is evidence from 
which it is factually ascertainable that the disability had 
increased in severity within one year of the date of the 
claim.  See 38 C.F.R. § 3.400(o)(2) (emphasis added).  
Clearly, the RO applied this provision in the assignment of 
the July 3, 1979, effective date, as this was the date of Dr. 
Weber's letter, rather than the date of claim.  The 
appellant's representative has pointed out Dr. Weber's 
earlier letter of May 16, 1978, also included his opinion 
that the veteran was not capable of gainful employment.  
Setting aside, for the moment, the question of whether the 
earlier evidence, in fact, established entitlement to a TDIU, 
the Board notes that at that time, there was no pending claim 
for a TDIU pursuant to which benefits could have been 
granted.  Moreover, as the earlier letter was received more 
than one year prior to the July 11, 1979 claim, the May 1978 
evidence  falls outside of the scope of the governing 
effective date provision, cited to above  

In short, the appellant simply has not established, without 
debate, that the correct facts, as they were then known, were 
not before the RO, or that the RO ignored or incorrectly 
applied the applicable statutory and regulatory provisions 
existing at the time, and that, but for any such alleged 
error, the outcome of the decision would have been different.  
Hence, the Board must conclude that CUE in the October 22, 
1979 rating decision that assigned an effective date of July 
3, 1979, for the grant of a TDIU  has not been established, 
and the appeal as to that matter must be denied.

B. DIC under 38 U.S.C.A. § 1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2004).  If the veteran's 
death is not determined to be service-connected, a surviving 
spouse may still be entitled to benefits.  Pursuant to 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who 
dies not as the result of the veteran's own willful 
misconduct, and who either was in receipt of or entitled to 
receive compensation at the time of death for service-
connected disability rated totally disabling if the service-
connected disability was either continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 
3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

Prior to the submission of the claim currently on appeal, 
there was a Chairman's Memorandum that imposed a stay on 
adjudication for DIC under 38 U.S.C.A. § 1318.  The questions 
regarding the interpretation of the law and implementing 
regulations governing DIC claims have since been resolved and 
subsequently, the stay on adjudication of such claims, with 
limited exceptions, has been lifted.  

In this regard, interpreting 38 U.S.C.A. § 1318(b) and 38 
C.F.R. § 3.22(a)(2), the United States Court of Appeals for 
Veterans Claims (the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  See Green v. Brown, 10 Vet. App. 
111, 118-19 (1997).  In such cases, the claimant must set 
forth the alleged basis for the veteran's entitlement to a 
total disability rating for the 10 years immediately 
preceding his death.  See Cole v. West, 13 Vet. App. 268, 278 
(1999). 

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  See 65 Fed. Reg. 3,388 
(Jan. 21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v.  
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001)  
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  NOVA 
I, 260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 
1318, the Federal Circuit found that the statutory language 
was ambiguous as to whether a "hypothetical" claim was 
allowed.   Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), 
which also has "entitled to receive" language, as 
interpreted in Hix, was virtually identical to 38 U.S.C.A. 
§ 1318, but that VA interpreted them differently.  Id. at 
1379.  Moreover, it found that the pertinent regulations, 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with 
respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  
The Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language under 38 U.S.C.A. § 1311(a) 
and 38 U.S.C.A. § 1318 should be interpreted in the same way 
and that 38 C.F.R. § 3.22 provided the correct 
interpretation.  It held that VA could properly do so and had 
adequately explained its rationale.  Id. at 1378.  The 
Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening -
"hypothetical entitlement" claims.  Id. at 1379-1380.

Considering the appellant's claim in light of the 
aforementioned authority, the  Board finds that the 
appellant's claim for a DIC benefits under 38 U.S.C.A. § 1318 
lacks legal merit.

At the time of the veteran's death on May [redacted], 1988, he had 
been in receipt of a total rating for a total period of 
nearly nine years.  As indicated above, the TDIU was in 
effect from July 3, 1979, and the 100 percent rating for 
anxiety reaction with residuals of a healed sacroilliac 
strain, right, was in effect from June 12, 1979.  However, 
the total period falls short of the requisite 10-year period 
for a  total rating preceding the veteran's death. The Board 
points out that, during the veteran's lifetime, he did not 
challenge the assigned effective date for the TDIU.  Although 
the appellant challenged the effective assigned for the 
veteran's TDIU on the basis of clear and unmistakable error, 
as discussed above, the  Board has found that no CUE exists 
in the effective date assigned for the TDIU.

Thus, there is nothing to change the fact that, the veteran, 
who died approximately 43 years after his discharge from 
service (rendering inapplicable the 5-year provision) had no 
service-connected disability rated as totally disabling for 
at least 10 years prior to his death.  As such, the appellant 
clearly does not the legal requirements for the award of DIC 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1318, 
and the claim for those benefits must be denied.  As the law, 
and not the facts, is dispositive of the appellant's claim, 
the claim must be denied for lack of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

As the October 22, 1979 rating decision that assigned an 
effective date of July 3, 1979, for the grant of a TDIU was 
not clearly and unmistakably erroneous, the appeal as to that 
matter is denied.

The claim for DIC benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


